
	
		II
		110th CONGRESS
		1st Session
		S. 176
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Inhofe (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the Indian employment credit and the depreciation rules for property
		  used predominantly within an Indian reservation.
	
	
		1.Permanent extension of Indian
			 employment credit and depreciation rules for property on Indian
			 reservations
			(a)Employment
			 credit
				(1)In
			 generalSection 45A of the
			 Internal Revenue Code of 1986 (relating to Indian employment credit) is amended
			 by striking subsection (f).
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to taxable years beginning after December 31,
			 2007.
				(b)Depreciation
			 rules
				(1)In
			 generalSubsection (j) of
			 section 168 of the Internal Revenue Code of 1986 (relating to property on
			 Indian reservations) is amended by striking paragraph (8).
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to property placed in service after December 31,
			 2007.
				
